Citation Nr: 9923297	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  89-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (the Board) was 
taken from a February 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles.  
The RO granted service connection for PTSD and assigned a 30 
percent rating from February 23, 1994, and denied entitlement 
to service connection for allergies and a skin disorder as 
secondary to Agent Orange (AO) exposure.

In June 1997 the Board denied entitlement to service 
connection for allergies and a skin disorder as secondary to 
Agent Orange exposure, and remanded the issue of an increased 
evaluation for PTSD to the RO for further development and 
adjudicative action.  

In May 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from February 23, 
1994.  Since that is not the maximum evaluation assignable, 
the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD and associated psychiatric symptoms have rendered the 
veteran virtually isolated from the community and 
demonstrably unable to obtain or maintain substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411; 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  






However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9411, applicable to PTSD claims, require that 
evaluation will be based on certain criteria:  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.







There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that in 
essence, under 38 C.F.R. § 4.132, the three criteria in 
Diagnostic Code 9411 for a 100 percent rating for PTSD are 
each independent bases for granting the 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

Under the revised criteria, A 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.



A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

A statement is of record from the veteran's ongoing VA  
psychiatrist, dated in June 1996, to his employer (U.S. 
Postal Service via the Federal Employees Retirement System), 
relating to his situation.  The psychiatrist noted that the 
veteran had been under his care since 1984 for combat-related 
PTSD, mood disorder, depression and schizoaffective disorder.  
The physician stated that the veteran had received individual 
and group therapy as well as a number of medications on a 
weekly to monthly basis throughout these years. 

The psychiatrist further opined that

"currently, (the veteran) suffers from 
flashbacks, nightmares, intrusive 
thoughts, reliving experiences, mood 
swings, paranoid thoughts, problems with 
information processing, amnesia, poor 
modulation of emotions, self-
victimization, avoidance response, 
hyperemotionalism, distractibility and 
inadequate coping mechanisms.  He tries 
hard and attends many programs but his 
problems are intense and resistant.  His 
current Global Functioning is about 40-
50% and future prognosis is guarded."  
[Emphasis added]

The psychiatrist diagnosed PTSD and schizoaffective disorder.  
He felt that recovery was not possible due to the lack of 
response to 12 years of treatment.  It was noted that these 
diagnoses had affected his concentration, task completions, 
relating with others, ability to decide and ability to work 
with authority.  He concluded that the veteran was "totally 
disabled and unable to continue to work.  He should be 
considered for disability retirement if feasible".  

The information of record indicates that the U.S. Postal 
Service subsequently retired the veteran on disability due to 
PTSD.

On general VA physical examinations in December 1996, 
although not including a special psychiatric evaluation, it 
was noted that the veteran was quite agitated, was described 
as being "very difficult" throughout the examinations, 
endeavored to read his file and when precluded from that, 
threatened the examiner, etc.  One examiner noted that the 
veteran was then on Administrative Leave from the post office 
pending retirement, and that the file showed that he had been 
under psychiatric care for years, a fact which needed to be 
taken into consideration.

On VA outpatient report in October 1997, the veteran was said 
to be having more flashbacks and intrusive thoughts as his 
wife had told him to leave home.  He felt abandoned and 
angry; being retired he had nothing to do and got frustrated 
easily.  It was suggested that he try to do volunteer work 
and get marital counseling.

VA outpatient records show that the veteran was seen again in 
November 1997 with complaints of flashbacks, violence, 
depression, nightmares, and a number of other arousal 
symptoms.  He was described as hypervigilant and unable to 
discriminate stimuli for what they were.  He had recently 
lost his job at the post office, and since then, had had 
financial trouble and trouble filling in his time; he had 
moved out of the house because he could not get along with 
his wife.  He had been unable to find any voluntary jobs due 
to argumentativeness and felt overwhelmed.  The examiner felt 
that he was depressed, anhedonic, anxious and hypervigilant.  
Impulse control and judgment were poor and insight was said 
to be minimal. 

VA fee-basis psychiatric assessment was undertaken in July 
1998 pursuant to the Board's remand.  That report, as well as 
two addendum reports prepared by the psychiatric examiner 
thereafter [on inquiry by the RO to clarify somewhat 
incomplete findings] are in the file.  The examiner described 
the veteran as cooperative but guarded during the interview.  
The prior VA inpatient treatment records and diagnoses from 
1987 and the more recent ongoing psychiatrist's assessments 
were in the file and evaluated.  

During the examination, the veteran was said to be hostile 
and defensive.  He said that he would lose his temper very 
easily if he did not take his medications.  If he did take 
the medications, he said he was somewhat calmer.  The veteran 
described his sleep as being "not good" due to nightmares; he 
would awaken in the middle of the night, be startled and 
shaky, and could not sleep without medications.  

The veteran admitted to experiencing anxiety or panic attacks 
with sweating, chills, and increased heart rate, inability to 
stay in a crowd, and if people argued with him, he would hit 
them.  The veteran also reported that he would become upset 
if they called him by name or gave him a name.

The veteran reported that he was depressed and felt isolated.  
"I don't want to talk to anyone outside of my house.  I don't 
like to socialize.  I become very irritable and become 
paranoid.  I don't trust anyone.  Don't you trust anyone if 
someone lets you go to the war."  The examiner described him 
as very defensive, and he admitted to feeling helplessness 
and worthlessness.  He also said that in the past, people had 
called his name and asked for him, but with the use of Xanax, 
the voices were under better control and he was calmer.  

While the veteran said that he had been treated and 
hospitalized in the past, his memory and concentration were 
not good, and he described incidents of that.  The examiner 
also noted that the veteran had been experiencing impulse 
control problems, and without medications, he would become 
very upset.  He had been experiencing a lot of fighting and 
arguing with people, could not control his temper and even 
during the interview, was very defensive and became 
argumentative but calmed down as the interview progressed.  
The veteran reported that he had once ended up in jail, had 
not had a license since 1994, and that if he did not take his 
medications, he would hit people and end up in jail.  He gave 
a history of having been hospitalized by VA for suicidal 
ideation, and reported that he was now taking Xanax and 
Trazodone.

The veteran had worked for two years as an aircraft engineer, 
but was laid off due to downsizing.  He said he had then 
worked in a complicated job for the post office for 6 years 
but had received retirement in 1996 due to PTSD.  On 
examination, his tone was somewhat loud, and his attention 
seemed to be fairly good.  His mood was depressed, angry, 
irritable and anxious, and his mood congruent.  He admitted 
to feelings of worthlessness, hopelessness, helplessness and 
anhedonia as well as anger.  He said he had heard voices in 
the past but not right now.  He admitted to paranoid 
ideations .  Reports of various other tests are of record.  
Even with taking his Xanax, he was still unable to 
concentrate very well.

Diagnoses under Axis I were PTSD, major depressive disorder 
with psychotic features, schizoaffective disorder, 
intermittent explosive disorder, and anxiety disorder not 
otherwise specified.  Axis II was mixed personality disorder.  
His GAF was felt to be 50.  

In his assessment, the examiner noted that with regard to the 
diagnoses, the veteran's PTSD precipitated flashbacks, 
nightmares, sweaty palms and easy anger.  His depressive 
disorder precipitated feelings of worthlessness, hopelessness 
and helplessness as well as poor memory and poor 
concentration.  He was unable to work due to his PTSD and had 
a history of prior suicidal ideations.  

The schizoaffective disorder caused him to be delusional and 
very defensive as well as hostile.  His intermittent 
explosive disorder caused experiences of explosive behavior 
if he did not take his medication with a history of fighting 
with people.  His anxiety disorder caused him to be unable to 
stand in a crowd.  The examiner noted that the veteran had 
specifically stated that his PTSD had caused him to be 
retired from the post office and that this was entirely 
possible.  It was later clarified by the examiner on inquiry 
that while the veteran's primary diagnosis was one of PTSD, 
that all of the other symptoms he had were also related to 
the PTSD.




Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's contentions 
concerning the severity of his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

In June 1997, the Board remanded the case for specific 
development to include definitive responses to a number of 
questions to be answered by medical experts.  The answers are 
reasonably responsive in that regard.  

Now of record are ongoing VA outpatient records, as well as a 
comprehensive industrial-related assessment by his ongoing 
care-giver of long standing, and a more recent fee-basis 
psychiatric evaluation.   The aggregate of this evidence 
provides a sound basis for rating the veteran.  

It is also noted that while the veteran currently carries a 
variety of psychiatric diagnoses, the primary one is PTSD, 
and recent examination has specifically concluded that all 
other psychiatric symptoms are associable therewith.  
Accordingly, he is ratable on the basis of the total mental 
health picture.  

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  



The Board notes that this case involves an appeal as to the 
initial rating of PTSD, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.   In the case at hand, the Board 
finds that a staged rating is not appropriate, and as is 
apparent below, the evidentiary record supports an initial 
100 percent schedular rating.  

The veteran last worked most steadily some three years 
earlier at the Post Office.  He was relieved from that job 
due to his PTSD.  Otherwise, his attempts to work have been 
woefully unsuccessful even as a volunteer, partly because of 
his inability control his temper and impulses.  By his own 
account, [which appears entirely credible and is, to the 
extent possible verified by the objective data of record] he 
has tried to get jobs without success.  He has described his 
prior employment situations as involving his becoming angry 
or irritated and walking out or hitting someone.  

The veteran has virtually no friends and little or no social 
life.  He is estranged from his wife.  He even has problems 
undergoing examinations or being with anyone else, in or out 
of a crowd.

The veteran has regular and frequent intrusive PTSD-related 
nightmares, with associated sleep disturbance, anger, and 
periodic suicidal ideation.  One VA psychiatric examiner has 
assessed him as having significant problems in either social 
or work environments.  The GAF's most recently assigned have 
ranged from 40 to 50, which appears totally in keeping with 
his symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  



As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone, and only participates in VA therapy 
on occasion.  He is seemingly totally dependent on 
medications to keep him under even a modicum of control. 

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, and the 
psychiatric and psychological expert's opinions that he is 
unable to work by virtue of his psychiatric problems.  

Even with trial regimens of various medications, such as 
Xanax, the examiners have repeatedly noted there is inability 
to relate to people, extremely poor concentration, 
depression, nightmares, flashbacks and other symptoms, all of 
which tend to reflect that the veteran is a poor candidate 
for even the most minimal kind of employment.  The 
theoretical clinical assessment has seemingly been 
practically confirmed by his lack of success in employment.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's evaluating psychiatrists when they find that he is 
unable to work, and that his mental disorder, rather than any 
physical disabilities, is predominantly responsible.

In this regard, since experts cannot distinguish PTSD and 
multiple other psychiatric problems with depressive symptoms 
and personality quirks from one another, the benefit of all 
doubt must be resolved in the veteran's favor.  He is thus 
assessed based on all of his psychiatric impairments.

The veteran's case is similar to the situation discussed in 
Mittleider v. West, 11 Vet. App. 181 (1998).  In that case 
the Court made reference to 38 C.F.R. § 4.127 (1998).  The 
Court noted:




"The appellant points out in his brief 
that VA, in responding to comments 
regarding revisions to the schedule of 
ratings for mental disorders, wrote that 
"when it is not possible to separate the 
effects of the [service-connected 
condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable 
doubt on any issue be resolved in the 
appellant's favor, clearly dictate that 
such signs and symptoms be attributed to 
the service-connected condition."  61 
Fed. Reg. 52698 (Oct. 8, 1996)."

The above cited regulation refers to the criteria in 
38 C.F.R. § 4.127.  In those criteria, the need to 
distinguish the effects of one condition from those of 
another is not unique to mental disorders, but occurs 
whenever two conditions, one service-connected and one not, 
affect similar functions or anatomic areas.  When it is not 
possible to separate the effects of the conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  This is 
clearly the veteran's case.

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment in view 
of his long standing inability to withstand even the 
pressures of his lifestyle which has involved an erratic 
employment history, broken marriages, and during the last 
several years no meaningful social or industrial interaction.  
Accordingly, three of the rating criteria for a 100 percent 
rating are independently met in the veteran's case.  Johnson 
v. Brown, 7 Vet. App. 95. 97 (1994).  

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, is demonstrably unable to work.  Such has, in view of 
the evidentiary record as completed to date, been reflective 
of his adjustment difficulties even prior to submission of 
his application for VA compensation benefits.  His 
maintaining of other than marginal employment for a brief 
time thereafter was only while he was being processed, and in 
fact, for much of the time from 1994 to 1996, he was on 
Administrative Leave prior to actual retirement.

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to an initial rating 
of 100 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria for rating disorders 
which became effective November 7, 1996.  


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted, subject to regulatory criteria governing the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

